DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed July 19, 2022, in response to the Office Action of May 20, 2022, is acknowledged and has been entered. Applicants elected without traverse Group I and the species of tumor antigen CD20. The species of tumor antigens, claims 205-210, are rejoined for examination.
Claims 202-220 are pending. Claims 217-220 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 202-216 are currently under prosecution.
It is noted that anti-CD19 antibody FMC63 is publicly available and commercially
sold (see [363] of the published instant specification; and see US Patent 9,701,758), therefore, the epitope of the CD19 extracellular domain (ECD) claimed is defined by the binding function of antibody FMC63.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 202-216 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,066,023. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent is claiming:
1. An adeno-associated viral (AAV) vector, or a chimeric AAV/phage (AAVP) vector, comprising a nucleotide sequence encoding a secreted fusion protein comprising:
(a) an antibody, or antigen-binding fragment thereof, that binds a tumor antigen; and
(b) a polypeptide antigen wherein the polypeptide antigen:
(i) is not a target for endogenous immune cells in an individual; and
(ii) is a target antigen for an administered therapeutic selected from the group consisting of: cellular therapeutics, antibodies, or antibody-drug conjugates.
2. The vector of claim 1, wherein the polypeptide antigen is a B cell antigen.
3. The vector of claim 2, wherein the B cell antigen is CD19 or CD22.
4. The vector of claim 1, wherein the tumor antigen is HER-2/neu, c-met, EGFR, Ga733\EpCAM, CD20, ROR1, or BCMA.
5. The vector of claim 1, wherein the antigen-binding fragment is an Fab, scFv, Fv, or VHH.
6. The vector of claim 1, wherein the cellular therapeutic is a CAR-T cell or CAR-NK cell.
7. A method of treating a subject having a tumor, comprising administering to the subject:
(i) an adeno-associated viral (AAV) vector, or a chimeric AAV/phage (AAVP), vector comprising a nucleotide sequence encoding a fusion protein comprising:
(a) an antibody, or antigen-binding fragment thereof, that binds a tumor antigen; and
(b) a polypeptide antigen wherein the polypeptide antigen:
(1) is not a target antigen for endogenous immune cells in an individual; and
(2) is a target antigen for an administered therapeutic selected from the group consisting of: cellular therapeutics, antibodies, or antibody-drug conjugates; and
(ii) the cellular therapeutic, antibody, or antibody-drug conjugate,
wherein the cellular therapeutic, antibody, or antibody-drug conjugate binds to the fusion protein, and said binding induces killing of the tumor,
thereby treating the subject.
8. The method of claim 7, wherein the polypeptide antigen is a B cell antigen.
9. The method of claim 8, wherein the B cell antigen is CD19 or CD22.
10. The method of claim 7, wherein the tumor antigen is HER-2/neu, c-met, EGFR, Ga733\EpCAM, CD20, ROR1, or BCMA.
11. The method of claim 7, wherein the antigen-binding fragment is an Fab, scFv, Fv, or VHH.
12. The method of claim 7, wherein the AAV vector or AAVP vector transforms a tumor cell in the subject.
13. The method of claim 12, wherein the transformed tumor cell secretes the fusion protein.
14. The method of claim 13, wherein the fusion protein binds a tumor antigen on the transformed tumor cell.
15. The method of claim 13, wherein the fusion protein binds a tumor antigen on a non-transformed tumor cell.
16. The method of claim 14 or claim 15, wherein the cellular therapeutic is a CAR-T cell or CAR-NK cell.
	The CD19 antigen claimed would be recognized by FMC63 antibody.


3.	Claims 202-216 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,072,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent is claiming:

1. An adenoviral vector, comprising a nucleotide sequence encoding a fusion protein comprising:
(a) an antibody, or antigen-binding fragment thereof, that binds a tumor antigen; and
(b) a polypeptide antigen wherein the polypeptide antigen:
(i) is not a target antigen for endogenous immune cells in an individual; and
(ii) is a target antigen for an administered therapeutic selected from the group consisting of: cellular therapeutics, antibodies, or antibody-drug conjugates.
2. The vector of claim 1, wherein the polypeptide antigen is a B cell antigen.
3. The vector of claim 2, wherein the B cell antigen is CD19 or CD22.
4. The vector of claim 1, wherein the tumor antigen is HER-2/neu, c-met, EGFR, Ga733\EpCAM, CD20, ROR1, or BCMA.
5. The vector of claim 1, wherein the antigen-binding fragment is an Fab, scFv, Fv, or VHH.
6. The vector of claim 1, wherein the cellular therapeutic is a CAR-T cell or CAR-NK cell.
7. A method of treating a subject having a tumor, comprising administering to the subject the adenoviral vector of claim 1.
8. An oncolytic viral vector, comprising a nucleotide sequence encoding a fusion protein comprising:
(a) an antibody, or antigen-binding fragment thereof, that binds a tumor antigen; and
(b) a polypeptide antigen wherein the polypeptide antigen:
(i) is not a target antigen for endogenous immune cells in an individual; and
(ii) is a target antigen for an administered therapeutic selected from the group consisting of: cellular therapeutics, antibodies, or antibody-drug conjugates.
9. The vector of claim 8, wherein the polypeptide antigen is a B cell antigen.
10. The vector of claim 9, wherein the B cell antigen is CD19 or CD22.
11. The vector of claim 8, wherein the tumor antigen is HER-2/neu, c-met, EGFR, Ga733\EpCAM, CD20, ROR1, or BCMA.
12. The vector of claim 8, wherein the antigen-binding fragment is an Fab, scFv, Fv, or VHH.
13. The vector of claim 8, wherein the cellular therapeutic is a CAR-T cell or CAR-NK cell.
14. The vector of claim 8, wherein the oncolytic viral vector is an autonomous parvoviral vector, myxoma viral vector, paramyxoviral vector, reoviral vector, picornaviral vector, vaccinia viral vector, adenoviral vector, herpes simplex viral vector, or a vesicular stomatitis viral vector.

15. A method of treating a subject having a tumor, comprising administering to the subject an oncolytic viral vector comprising a nucleotide sequence encoding a fusion protein comprising:
(a) an antibody, or antigen-binding fragment thereof, that binds a tumor antigen; and
(b) a polypeptide antigen wherein the polypeptide antigen:
(i) is not a target antigen for endogenous immune cells in an individual; and
(ii) is a target antigen for an administered therapeutic selected from the group consisting of: cellular therapeutics, antibodies, or antibody-drug conjugates.
16. The method of claim 15, wherein the polypeptide antigen is a B cell antigen.
17. The method of claim 16, wherein the B cell antigen is CD19 or CD22.
18. The method of claim 15, wherein the tumor antigen is HER-2/neu, c-met, EGFR, Ga733\EpCAM, CD20, ROR1, or BCMA.
19. The method of claim 15, wherein the antigen-binding fragment is an Fab, scFv, Fv, or VHH.
20. The method of claim 15, wherein the oncolytic viral vector transforms a tumor cell in the subject.
21. The method of claim 20, wherein the transformed tumor cell secretes the fusion protein.
22. The method of claim 21, wherein the fusion protein binds a tumor antigen on the transformed tumor cell.
23. The method of claim 21, wherein the fusion protein binds a tumor antigen on a non-transformed tumor cell.
24. The method of claim 15, wherein the cellular therapeutic is a CAR-T cell or CAR-NK cell.
25. The method of claim 24, further comprising administering the cellular therapeutic to the subject.
26. The method of claim 25, wherein upon administration, the cellular therapeutic binds to the fusion protein.
27. The method of claim 26, wherein binding of the cellular therapeutic to the fusion protein induces killing of the tumor.
28. The method of claim 15, wherein the oncolytic viral vector is an autonomous parvoviral vector, myxoma viral vector, paramyxoviral vector, reoviral vector, picornaviral vector, vaccinia viral vector, adenoviral vector, herpes simplex viral vector, or a vesicular stomatitis viral vector.
The CD19 antigen claimed would be recognized by FMC63 antibody.



4.	Claims 202-216 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,059,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent is claiming:
1. An adeno-associated viral (AAV) vector, an oncolytic viral vector, or a chimeric AAV/phage (AAVP) vector, comprising a nucleotide sequence encoding one or more secreted fusion proteins, each fusion protein comprising:
(a) a bispecific antibody that binds two tumor antigens, or antigen-binding fragments of the bispecific antibody; and
(b) a polypeptide antigen, wherein the polypeptide antigen:
(i) is not a target for endogenous immune cells in an individual; and
(ii) is a target antigen for an administered therapeutic selected from the group consisting of: cellular therapeutics, antibodies, and antibody-drug conjugates.
2. The vector of claim 1, wherein the polypeptide antigen is a B cell antigen.
3. The vector of claim 2, wherein the B cell antigen is CD19 or CD22.
4. The vector of claim 1, wherein the two tumor antigens are independently selected from HER-2/neu, c-met, EGFR, Ga733\EpCAM, CD20, B7H3, IL13ra2, ROR1, EPHa2, FAP, CD123, CD33, IL1RAP, B7H6, CD70, CD22, CD79b, or BCMA.
5. The vector of claim 1, wherein the antigen-binding fragments are an Fab, scFv, Fv, or VHH or combination thereof.
6. The vector of claim 1, wherein the antigen-binding fragments are two scFvs.
7. The vector of claim 1, wherein the antigen-binding fragments are a VHH and an scFv.
8. The vector of claim 1, wherein the cellular therapeutic is a CAR-T cell or CAR-NK cell.
9. The vector of claim 1, wherein the oncolytic viral vector is an autonomous parvoviral vector, myxoma viral vector, paramyxoviral vector, reoviral vector, picornaviral vector, vaccinia viral vector, adenoviral vector, herpes simplex viral vector, or a vesicular stomatitis viral vector.
10. A method of treating a subject having a tumor, comprising administering to the subject:
(i) an adeno-associated viral (AAV) vector, an oncolytic viral vector, or a chimeric AAV/phage (AAVP), vector comprising a nucleotide sequence encoding one or more secreted fusion proteins, each fusion comprising:
(a) a bispecific antibody that binds two tumor antigens, or antigen-binding fragments of the bispecific antibody; and
(b) a polypeptide antigen, wherein the polypeptide antigen:
(1) is not a target antigen for endogenous immune cells in an individual; and
(2) is a target antigen for an administered therapeutic selected from the group consisting of: cellular therapeutics, antibodies, and antibody-drug conjugates; and
(ii) the cellular therapeutic, antibody, or antibody-drug conjugate,
wherein the cellular therapeutic, antibody, or antibody-drug conjugate binds to the fusion protein, and said binding induces killing of the tumor, thereby treating the subject.
11. The method of claim 10, wherein the polypeptide antigen is a B cell antigen.
12. The method of claim 11, wherein the B cell antigen is CD19 or CD22.
13. The method of claim 10, wherein the two tumor antigens are independently selected from HER-2/neu, c-met, EGFR, Ga733\EpCAM, CD20, B7H3, IL13ra2, ROR1, EPHa2, FAP, CD123, CD33, IL1RAP, B7H6, CD70, CD22, CD79b, or BCMA.
14. The method of claim 10, wherein the antigen-binding fragments are an Fab, scFv, Fv, or VHH or combination thereof.
15. The method of claim 10, wherein the antigen-binding fragments are at least two scFvs.
16. The method of claim 10, wherein the antigen-binding fragments are a VHH and an scFv.
17. The method of claim 10, wherein the AAV vector or AAVP vector transforms a tumor cell in the subject.
18. The method of claim 17, wherein the transformed tumor cell secretes the one or more fusion proteins.
19. The method of claim 18, wherein the one or more fusion proteins bind a tumor antigen on the transformed tumor cell.
20. The method of claim 18, wherein the one or more fusion proteins bind a tumor antigen on a non-transformed tumor cell.
21. The method of claim 10, wherein the cellular therapeutic is a CAR-T cell or CAR-NK cell.
22. The method of claim 10, wherein the oncolytic viral vector is an autonomous parvoviral vector, myxoma viral vector, paramyxoviral vector, reoviral vector, picornaviral vector, vaccinia viral vector, adenoviral vector, herpes simplex viral vector, or a vesicular stomatitis viral vector.
23. An adeno-associated viral (AAV) vector, an oncolytic viral vector, or a chimeric AAV/phage (AAVP) vector, comprising a nucleotide sequence encoding two or more different secreted fusion proteins, each fusion protein comprising:
(a) one or more antibodies, or antigen-binding fragments thereof, that bind one or more tumor antigen; and
(b) a polypeptide antigen, wherein the polypeptide antigen:
(i) is not a target for endogenous immune cells in an individual; and
(ii) is a target antigen for an administered therapeutic selected from the group consisting of: cellular therapeutics, antibodies, and antibody-drug conjugates.
24. The vector of claim 23, wherein the polypeptide antigen is a B cell antigen.
25. The vector of claim 24, wherein the B cell antigen is CD19 or CD22.
26. The vector of claim 23, wherein the tumor antigen is HER-2/neu, c-met, EGFR, Ga733\EpCAM, CD20, B7H3, IL13ra2, ROR1, EPHa2, FAP, CD123, CD33, IL1RAP, B7H6, CD70, CD22, CD79b, or BCMA.
27. The vector of claim 23, wherein the antigen-binding fragments are an Fab, scFv, Fv, or VHH or combination thereof.
28. The vector of claim 23, wherein the cellular therapeutic is a CAR-T cell or CAR-NK cell.
29. The vector of claim 23, wherein the oncolytic viral vector is an autonomous parvoviral vector, myxoma viral vector, paramyxoviral vector, reoviral vector, picornaviral vector, vaccinia viral vector, adenoviral vector, herpes simplex viral vector, or a vesicular stomatitis viral vector.
	The CD19 antigen claimed would be recognized by FMC63 antibody.


5.	Conclusion: No claim is allowed. The closest prior art appears to be US Patent Application Publication 2017/0335281, Loew et al, claiming priority to March 2014.
Loew et al teach treating cancer in a subject comprising administering a fusion protein (chimeric antigen receptor, CAR) comprising:
(a) an antibody binding tumor antigen HER2 (Erbb2, Her2/neu) ([5]; [30]; [74];
[614]; [776]; [1119]; Example 4); and
(b) CD19 transmembrane domain, intracellular signaling domain, or co-
stimulatory signaling domain ([9]; [39]; [297]; [520]; [533]; [611]); wherein the antibody is
an scFv ([8]; [33]; [277]; [273]; Example 4). 
Loew et al do not teach the fusion protein comprises CD19 extracellular domain (ECD) or administering a therapeutic that binds to CD19 ECD.



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642